department of the treasury internal_revenue_service washington d c date tit i ull contact person id number telephone number ta be employer_identification_number legend a b dear applicant this is in response to your letter dated date requesting the following rulings the amendment of the a vebas for union and salaried employees and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-a participants will not adversely affect the tax-exempt status of a vebas for union and salaried employees under sec_501 of the code the amendment of a vebas for union and salaried employees and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-a participants will not be considered a disqualified_benefit under sec_4976 subject_to the excise_tax under sec_4976 of the code a as an independent company has adopted two separate welfare_benefit plans one for its salaried employees and the other for its union employees the plans provide for the payment of post-retirement medical and life coverage for a's eligible employees and their dependents the trusts for both plans have been recognized as exempt under sec_501 of the code even though the participants in the union pian are generally employees covered by a collective bargaining agreement the plan was established for the convenience of a and was not established pursuant to or as a result of the collective bargaining process ay a has merged with b and is a separate operating subsidiary of b its former employees who continue their employment after the merger remain participants in their existing plans b and its subsidiaries other than a currently provide post-retirement medicai and life benefits to their employees b intends to merge both plans and establish a single trust which will provide post-retirement benefits to all eligible employees entitled to benefits by reason of their employment by either aor b and any of b's subsidiaries benefits will continue to be provided based on criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees in addition the benefit plans will continue to be used exclusively to pay post-retirement medical and life benefits sec_501 of the code describes a voluntary employees’ beneficiary association veba providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries in which no part of its net earning inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the income_tax regulations provides that the membership of an organization described in sec_501 must consist of individuats who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in an organization described in sec_501 are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union the meaning of the term employee is defined in sec_1_501_c_9_-2 of the regulations whether an individual is an employee is determined by reference to the legal and bona_fide relationship of employer and employee the term employee includes the following an individual who is considered an employee i for employment_tax purposes under subtitle c of the internal_revenue_code and the regulations thereunder or ii for purposes of a collective bargaining agreement whether or not the individual could qualify as an employee under applicable common_law rules an individual who became entitled to membership in the association by reason of being or having been an employee 4s gg0111048 the surviving_spouse and dependents of an employee sec_1_501_c_9_-3 of the regulations provides that the term life benefits means a benefit payable by reason of the death of a member or dependent a life benefit may be provided directly or through insurance it generally must consist of current protection but also may include a right to convert to individual coverage on termination of eligibility for coverage through the association or a permanent_benefit as defined in and subject_to the conditions in the regulations under sec_79 benefit also includes the benefit provided under any life_insurance_contract purchased directly from an empioyee-funded association by a member or provided by such an association to a member the term life benefit does not include a pension annuity or similar benefit except that a benefit payable by reason of the death of an insured may be settled in the form of an annuity to the beneficiary in lieu of a lump-sum death_benefit whether or not the contract provides for settlement in a lump sum a life sec_1_501_c_9_-3 of the regulations provides that the term sick_and_accident_benefits means amounts furnished to or on behalf of a member or a member's dependents such benefits may be provided through reimbursement to a member or a member's dependents for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program similarly a sick and accident benefit includes an amount_paid to a member in lieu of income during a period in which the member is unable to work due to sickness or injury sick benefits aiso include benefits designed to safeguard or improve the health of members and their dependents sick_and_accident_benefits may be provided directly by an association to or on behalf of members and their dependents or may be provided indirectly by an association through the payment of premiums or fees to an insurance_company medical clinic or other program under which members and their dependents are entitled to medical services or to other sick_and_accident_benefits sick_and_accident_benefits may also be furnished in noncash form such as for example benefits in the nature of clinical care services by visiting nurses and transportation furnished for medical_care sec_1 c -4 a of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer a a sec_501 veba functions primarily as a cooperative device for pooling funds and distributing risks over and benefits to a defined group_of_employees sharing an employment related common bond prohibited inurement arises when a veba benefits one or more individuals other than through the performance of functions characteristic of an organization described in sec_501 thus the inurement proscription would bar tax-exempt treatment of an organization predominantly organized and operated to promote the interest of an individual standing in relationship to the organization as an investor for private gain the parties intend to have all post-retirement medical and life benefits to be provided through the a veba's coverage for employees of b and b's subsidiaries previously provided by b will be transferred to the a veba's which have been recognized as exempt under sec_501 of the code all the eligible participating employees are employees of a single holding_company and its subsidiaries the sole benefits provided are qualifying sec_501 post-retirement life and health insurance benefits it has been represented that the benefits will be provided based on criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees the continued payment of qualifying sec_501 benefits to qualifying employees is not inurement for the purposes of sec_501 c of the code n addition the transfer of assets from one welfare_benefit_plan to another to provide for the payment of benefits to an expanded class of beneficiaries all of whom have a common employment bond is not a disqualified_benefit for the purposes of sec_4976 of the code accordingly we rule as follows the amendment of the a vebas for salaried and union employees and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-a participants will not adversely affect the tax-exempt status of a vebas for salaried and union employees under sec_501 of the code the amendment of a vebas for salaried and union employees and the related plans and the use of the assets of the vebas to provide post-retirement medical and life benefits through the payment of premiums or otherwise for the non-a participants will not be considered a disqualified_benefit under sec_4976 subject of the excise_tax under sec_4976 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ohio ep eo key district_office of this ruling because this letter could help resolve any questions about your exempt status you should keep it in at o your permanent records if you have any questions about reporting requirements or about excise employment or other federal taxes please contact the ohio ep eo customer service office pincite-5500 a toll free number or send correspondence to the following address internal_revenue_service ep eo customer service p o box cincinnati oh if you have any immediate questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter smee joseph chasin acting manager exempt_organizations technical group ofs
